Citation Nr: 0527098	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  96-38 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for sexual dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  He also had additional periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) service as a member of the California National 
Guard.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In January 2000 the Board remanded 
the case for further development.  Thereafter, the Board 
undertook its own development in August 2002, and again 
remanded the case for further development in November 2004.  
The requested development has been completed and the case has 
been returned to the Board for further appellate action.  

In September 1999, the veteran testified at a video 
conference hearing at the RO conducted by the undersigned 
Veterans Law Judge.  During the pendency of this appeal, the 
veteran also made other requests for travel board and video 
conference hearings.  However, he withdrew his request for a 
travel board hearing in August 2000 and withdrew requests for 
video conference hearings twice, the first time in May 2001 
and most recently, in May 2002.  

As noted in the Board's August 2002 decision, an earlier 
January 2000 Board decision denied the veteran's claims of 
entitlement to service connection for residuals of a right 
wrist injury and for residuals of a right hip injury, and 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for duodenal ulcer on the bases that the 
claims were not well grounded.  The veteran and his 
representative were advised that the claims could be 
readjudicated in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (Nov. 9, 2000), and the issues 
were referred to the RO for appropriate action.  As there is 
no indication in the record that the RO has undertaken any 
further action on the claims or that the veteran has 
withdrawn his appeal of the claims, the issues are again 
referred to the RO for appropriate action.

Likewise, the Board notes that, in July 2004, the veteran 
filed a notice of disagreement with a February 2004 rating 
decision.  As a copy of the February 2004 rating decision has 
not been associated with the veteran's claims files, this 
matter is also referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In July 1989, the veteran was admitted to a VA facility 
for treatment of a psychiatric disability; he was given 
Haldol Decanoate during his hospitalization.

2.  The veteran discontinued his use of Haldol sometime in 
1990.

3.  The credible, competent evidence of record does not show 
that any additional permanent disability due to sexual 
dysfunction resulted from VA medical treatment.


CONCLUSION OF LAW

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for sexual dysfunction is not established.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the July 1996 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in September 1996, and several supplemental 
statements of the case thereafter which notified him of the 
issue addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, a rating decision dated in July 1996 
denied compensation for sexual dysfunction under the 
provisions of 38 U.S.C.A. § 1151.  Only after that rating 
action was promulgated did the AOJ, in a July 2000 letter 
pursuant to the January 2000 Board remand, and in conjunction 
with the September 1996 statement of the case, provides the 
veteran with adequate notice.  These documents advise the 
veteran of what information and evidence is needed to 
substantiate his claim as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  While the notice provided to the 
veteran in July 2000, was not given prior to the RO 
adjudication of the relevant claim in July 1996, the notice 
was provided by the RO prior to recertification of the claim, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for compensation for sexual dysfunction under the provisions 
of 38 U.S.C.A. § 1151 in the September 1996 statement of the 
case, as well as what information and evidence must be 
submitted by the veteran in the July 2000 letter, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claim.  In this respect, the Board notes that 
the July 2000 letter informed the veteran that he could tell 
VA about any additional evidence he wanted VA to obtain and 
the letter advised him to complete and return the appropriate 
authorization forms.  Although the letter did not 
specifically state the veteran could submit any evidence in 
his possession, it did state that he could provide VA with 
appropriate information to obtain evidence.  Thus, the 
discussion contained in this letter furnished the veteran 
notice of the evidence he still needed to send to VA, the 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claims.  At this stage of the 
appeal, no further notice is needed to comply with the VCAA, 
and the Board finds that any failure to provide the veteran 
with VCAA notice did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The content 
of this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA and 
private treatment records, as well as several private and VA 
physician opinions.  He has not alleged that there are any 
outstanding medical records.  The Board consequently finds 
that VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



Factual Background

The veteran is essentially claiming that as a result of his 
treatment by VA for a psychiatric disability, he developed 
sexual dysfunction.  He contends that while he was receiving 
treatment at the VA in 1989, he was given the medication 
Haldol and subsequently developed persistent sexual problems 
as a result. 

VA and private treatment records, dating from September 1985 
to June 1989, show treatment for psychiatric complaints 
variously diagnosed as chronic undifferentiated 
schizophrenia, adjustment disorder, depression and reactive 
psychosis, with alcohol dependence.  These treatment records 
indicate pharmacological treatment at different times with 
medications suc as Stelazine, Trianol, Benztropine, Mesylate 
and Trifluperazine.  

An August 1989 VA discharge summary shows the veteran was 
hospitalized in July 1989 and treated for diagnosed paranoid 
schizophrenia.  During his hospitalization, he was given 
Haldol, which was gradually increased to 30 milligrams a day.  
Haldol Decanoate was added gradually which was tolerated 
well.  At the time of his discharge, the veteran's 
medications included Haldol Decanoate and Haldol.  He was to 
be gradually tapered off of the Haldol as an outpatient.  

Private treatment records, dated in 1991, show that the 
veteran gave a 1-year history of premature ejaculations in 
May 1991.  He stated that he had been taking Haldol.  The 
assessment was of a probable psychogenic sexual malfunction.  
An August 1991 treatment record shows the veteran complained 
of side effects from medication given him during a VA 
hospitalization.  He was relevantly diagnosed with dysthymia 
and impotency. 

During an October 1991 personal hearing, the veteran 
testified that in 1989 he was treated for psychiatric 
problems with Haldol at a VA facility.  He further testified 
that he was not advised of the side effects of Haldol at the 
time of the treatment and subsequently suffered sexual 
dysfunction as a result of taking the medication.  

VA treatment records, dating from July 1992 to November 1996, 
show that the veteran reported in September 1992 and February 
1993 that he experienced sexual dysfunction after previously 
being administered Haldol.  A November 1992 discharge summary 
notes that he was prescribed Navane for diagnosed 
schizophrenic disorder.  In October 1994 he reported a 
history of impotency.  He gave a 7-year history erectile 
dysfunction in October 1996, and attributed its onset to his 
taking VA-prescribed Haldol.  He reportedly continued to have 
sexual problems even after he stopped using Haldol.  The 
diagnosis was erectile dysfunction, "questionable medication 
versus etiology."  A November 1996 discharge summary notes 
the veteran's history of developing impotency after earlier 
treatment with Haldol.  He was diagnosed with major 
depression at the time of discharge and prescribed Serzone.  

During his September 1999 video conference hearing before the 
undersigned, the veteran testified that during VA treatment 
for his schizophrenia in 1989, he was given the medication 
Haldol which caused him to develop sexual problems.  

A December 2000 VA examination report notes that the 
veteran's claims file was reviewed prior to the examination.  
The report shows the veteran complained of erectile 
dysfunction since 1989 after he was administered Haldol.  The 
veteran reported that he stopped taking Haldol in 1990 
because of his erectile dysfunction, but that his erections 
never recovered.  He indicated that he was completely 
impotent unless he utilized a vacuum erection device.  The 
examiner indicated that the cause of the veteran's impotence 
might be multifactorial.  The examiner opined that, given the 
time sequence, the veteran's use of Haldol may be a related 
cause of his impotence, but further noted that with 
discontinuation of the drug, potency would likely return.  

In a March 2001 addendum to the December 2000 VA examination, 
after reviewing the veteran's history and consulting with a 
psychiatrist and endocrinologist about the case, the 
reviewing VA physician's assistant opined that it was highly 
unlikely that the use of Haldol in 1989 was the cause of the 
veteran's persistent sexual dysfunction.  Likewise, in a 
December 2002 addendum, after reviewing the veteran's 
records, a VA physician notes that free testosterone levels 
in 1996 were normal which excluded hypogonadism.  The 
physician opined that there was little likelihood that the 
previous use of Haldol contributed to the veteran's sexual 
dysfunction.  Another VA physician also reviewed the 
veteran's claims files and notes in his December 2002 
addendum, that the veteran had recently been treated for 
organic erectile dysfunction without discussion of its 
etiology.  The physician states that he found nothing to 
alter his earlier opinion that the Haldol usage was very 
unlikely the cause of the veteran's current impotence, more 
than 10 years after being discontinued.  The physician notes 
that he was a Board-Certified psychiatrist, and that during 
his 32-years' practicing in such capacity, he had seen 
numerous cases of sexual problems related to psychiatric 
medications including Haldol, but had never seen a case where 
sexual function did not return to normal within weeks or 
months of discontinuation of the medication.

In May 2003, the Board requested a medical expert opinion 
regarding whether the veteran's prior use of Haldol was as 
likely as not etiologically related to his current sexual 
dysfunction.  In a March 2004 response to the request, the 
medical examiner, certified for both the National Board of 
Medical Examiners and American Board of Psychiatry and 
Neurology, notes that the veteran's claims files were 
reviewed.  Based on a review of the files, the physician 
opined that it was very unlikely that the veteran's 
persistent sexual dysfunction was the result of his prior 
treatment with Haloperidol.  He notes that, "[a]s a rule, 
medication causes side effects only for the duration of time 
that is in one's system."  The physician further opined that 
there was no evidence to support the persistence of such a 
side effect for several years after discontinuance of a drug.  
Finally, he opined that the veteran's poor sexual functioning 
was more likely a result of his diagnosed depression and 
anxiety or as a consequence of his vascular disease.  

Analysis

The veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 
for disability incurred as a result of VA medical care.  
Initially, the Board notes that the RO interpreted the 
veteran's testimony during an October 1991 personal hearing 
as raising a claim for compensation pursuant to 38 U.S.C.A. 
§ 1151.  For claims filed at that time, the law requires no 
determination of fault on the part of the service provider in 
order to confer on the injured veteran entitlement to 
compensation.  Brown v. Gardner, 513 U.S. 115, 118 (1994), 
115 S.Ct. 552, 556, aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  See Pub. L. 
No. 104-204, 110 Stat. 2926 (Sept. 26, 1996) (amending 38 
U.S.C.A. § 1151 to require negligence as the proximate cause 
of the death or additional disability effective for claims 
filed on or after October 1, 1997).

There are three requirements for establishing entitlement to 
compensation.  First, the veteran must incur an injury or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, submission to a VA 
examination, or the pursuit of a course of vocational 
rehabilitation. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  In 
cases of medical care, proof of actual causation between the 
treatment and the injury is required. 38 C.F.R. 
§ 3.358(c)(1).  The "necessary consequences" of properly 
administered medical treatment to which the veteran consented 
are not compensable.  38 C.F.R. § 3.358(c)(3).  Such 
consequences are consequences that are certain to result 
from, or were intended to result from, the medical treatment 
provided.  Id.

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(c)(4).

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to surgical treatment in particular, a before-and- 
after comparison is made of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability.  38 
C.F.R. § 3.358(b)(2).

In this case, the veteran alleges that he incurred additional 
disability, in the form of sexual dysfunction, as a result of 
VA's administration of Haldol in 1989 for treatment of his 
diagnosed schizophrenia. Specifically, he asserts that he 
suffered erectile dysfunction shortly after taking the Haldol 
and that his sexual dysfunction has persisted despite his 
discontinuance of the medication.

Upon a review of the evidence of record, the Board finds 
that, despite current diagnoses of erectile and sexual 
dysfunction, there is no competent medical evidence to 
support the contention that the veteran's current sexual 
dysfunction was incurred as the result VA's treatment of the 
veteran with Haldol in 1989.  In fact, the overwhelming 
preponderance of medical evidence of record indicates that 
the veteran's use of Haldol in 1989 is unrelated to his 
persistent sexual dysfunction.  The medical opinions 
proffered are based on review of the claims folders, and in 
the case of the December 2000 examination report, on 
objective findings obtained during the examination.  There is 
no contrary medical opinion of record.  The veteran's 
personal opinion that his current sexual dysfunction is the 
result of the use of Haldol during VA hospitalization in 
1989, is not competent evidence needed to establish the 
required causal relationship.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  There is simply no 
competent evidence demonstrating that the veteran's current 
sexual dysfunction was incurred as the result of VA 
pharmaceutical treatment in 1989.  Therefore, the 
preponderance of the evidence is against compensation 
pursuant to 38 U.S.C.A. § 1151 for sexual dysfunction.  The 
appeal is denied.




ORDER

The veteran's claim for disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for sexual dysfunction as 
the result of VA medical treatment in 1989 is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


